DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been amended via preliminary amendment and are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160184032 A1 (“Romo”).

As per Claim 1, Romo discloses a motion dependency surgical robotic system, comprising: 

a dependent robotic arm including a second surgical instrument (see ¶ 14—“first and second robotic arms”); and 
a motion dependency robot controller in communication with the independent robotic arm and the dependent robotic arm (see ¶ 14—“controller”), 
wherein the motion dependency robot controller is structurally configured to control a motion of the independent robotic arm within a coordinate space responsive to an input signal indicative of the motion of the independent robotic arm within the coordinate space (see ¶ 14—“One or more of the first or second robotic arms may be responsive to forces exerted on it by the user and forces exerted on one of the robotic arms may cause both arms to move in coordination with one another so that the virtual rail alignment is maintained”);
wherein the motion dependency robot controller is further structurally configured to control a motion of the dependent robotic arm within the coordinate space as a function of a spatial geometric relationship between the independent robotic arm and the dependent robotic arm within the coordinate space (see ¶ 14—“One or more of the first or second robotic arms may be responsive to forces exerted on it by the user and forces exerted on one of the robotic arms may cause both arms to move in coordination with one another so that the virtual rail alignment is maintained”); and 
wherein the spatial geometric relationship defines a procedural synchronization between the independent robotic arm and the dependent robotic arm in a synchronized execution of a surgical task by the first surgical instrument and the second surgical 

As per Claim 2, Romo further discloses wherein an orientation of the dependent robotic arm within the coordinate space is dependent upon an orientation of the independent robotic arm within the coordinate space (see ¶ 16—“The first and second robotic arms may be at a predetermined distance and orientation relative to one another”).

As per Claim 3, Romo further discloses wherein an orientation of the dependent robotic arm within the coordinate space is independent of an orientation of the independent robotic arm within the coordinate space (see ¶ 16-18—“In other embodiments, the first movement vector and the second movement vector are different.”).

As per Claim 4, Romo further discloses wherein a linear vector further defines the spatial geometric relationship between the independent robotic arm and the dependent robotic arm within the coordinate space (see ¶ 18—“In some embodiments, the first movement vector and the second movement vector are the same. In other embodiments, the first movement vector and the second movement vector are different.”).

As per Claim 5, Romo further discloses wherein one of: 
a magnitude of the linear vector is variable (see ¶ 15—“magnitude”); and 


As per Claim 6, Romo further discloses wherein an angular vector further defines the spatial geometric relationship between the independent robotic arm and the dependent robotic arm (see ¶ 9—“virtual rail may take on angles ranging from 90-180 degrees”).

As per Claim 7, Romo further discloses wherein one of: 
a magnitude of the angular vector is variable (see ¶ 9—“virtual rail may take on angles ranging from 90-180 degrees”); and 
a direction of the angular vector is traversal across a plane of the coordinate space (see ¶ 9—“virtual rail may take on angles ranging from 90-180 degrees”).

As per Claim 8, Romo further discloses wherein the motion dependency robot controller is structurally configured to compute the procedural synchronization based on at least one of an explicit function and a lookup table (see ¶ 18—“In some embodiments, the first movement vector and the second movement vector are the same”).

As per Claim 9, Romo further discloses wherein the motion dependency robot controller is further structurally configured to control the motion of the dependent robotic arm within the coordinate space as a function of an obstacle avoidance by the dependent robotic arm within the coordinate space (see ¶ 117—“avoid potential arm collision with a patient”).

As per Claim 10, Romo further discloses wherein the motion dependent robot controller includes: 
an independent motion vector generator structurally configured to generate an independent motion vector signal for controlling the motion of the independent robotic arm within a coordinate space responsive to an input signal indicative of the motion of the independent robotic arm within the coordinate space (see ¶ 16—“The first robotic arm may move with a first movement vector”); 
an independent robotic arm actuator structurally configured to generate independent actuation commands instructive of the motion of the independent robotic arm within the coordinate space responsive to a generation of the independent motion vector signal by the independent motion vector generator (see ¶ 16—“The first robotic arm may move with a first movement vector”); 
a dependent motion vector generator structurally configured to generate responsive to the generation of the independent motion vector signal by the independent motion vector generator, a dependent motion vector signal for controlling the motion of the dependent robotic arm within the coordinate space as the function of the spatial geometric relationship between the independent robotic arm and the dependent robotic arm within the coordinate space (see ¶ 16—“The second robotic arm may move with a second movement vector”); and 
a dependent robotic arm actuator structurally configured to generate actuation commands instructive of the motion of the dependent robotic arm within the coordinate space responsive to a generation of the dependent motion vector signal by the dependent motion vector generator (see ¶ 16—“The second robotic arm may move with a second movement vector”).

As per Claim 11, Romo further discloses 
wherein the independent motion vector includes at least one of a magnitude and a direction indicative of a positioning of the independent robotic arm within the coordinate space (see ¶ 15—“magnitude, direction”); and 
wherein the dependent motion vector includes at least one of a magnitude and a direction indicative of a positioning of the dependent robotic arm within the coordinate space (see ¶ 15—“magnitude, direction”).

As per Claim 12, Romo further discloses
wherein the independent motion vector includes at least one of a magnitude and a direction indicative of a velocity of the independent robotic arm within the coordinate space (see ¶ 262—“velocity and direction of the catheter tip”); and 
wherein the dependent motion vector includes at least one of a magnitude and a direction indicative of a velocity of the dependent robotic arm within the coordinate space (see ¶ 262—“velocity and direction of the catheter tip”).

As per Claim 13, Romo discloses a motion dependency robot controller for controlling an independent robotic arm and a dependent robotic arm, the independent robotic arm including a first surgical instrument, the dependent robotic arm including a second robotic instrument, the motion dependency robot controller comprising: 
an independent motion vector generator structurally configured to generate an independent motion vector signal for controlling a motion of an independent robotic arm within a 
an independent robotic arm actuator structurally configured to generate independent actuation commands instructive of the motion of the independent robotic arm within the coordinate space responsive to a generation of the independent motion vector signal by the independent motion vector generator (see ¶ 16—“The first robotic arm may move with a first movement vector”); 
a dependent motion vector generator structurally configured to generate responsive to the generation of the independent motion vector signal by the independent motion vector generator, a dependent motion vector signal for controlling a motion of the dependent robotic arm within the coordinate space as a function of a spatial geometric relationship between the independent robotic arm and the dependent robotic arm within the coordinate space (see ¶ 16—“The second robotic arm may move with a second movement vector”)
wherein the spatial geometric relationship defines a procedural synchronization between the independent robotic arm and the dependent robotic arm in a synchronized execution of a surgical task by the first surgical instrument and the second surgical instrument (see ¶ 14—“One or more of the first or second robotic arms may be responsive to forces exerted on it by the user and forces exerted on one of the robotic arms may cause both arms to move in coordination with one another so that the virtual rail alignment is maintained”); and 
a dependent robotic arm actuator structurally configured to generate actuation commands instructive of the motion of the dependent robotic arm within the coordinate space responsive to 

As per Claim 14, Romo further discloses
wherein the independent motion vector includes at least one of a magnitude and a direction indicative of at least one of a positioning and a velocity of the independent robotic arm within the coordinate space (see ¶ 15—“magnitude, direction”; ¶ 262—“velocity and direction of the catheter tip”); and 
wherein the dependent motion vector includes at least one of a magnitude and a direction indicative of at least one of a positioning and a velocity of the dependent robotic arm within the coordinate space (see ¶ 15—“magnitude, direction”; ¶ 262—“velocity and direction of the catheter tip”).

As per Claim 15, Romo further discloses wherein the motion dependency robot controller is structurally configured to compute the procedural synchronization based on at least one of an explicit function and a lookup table (see ¶ 18—“In some embodiments, the first movement vector and the second movement vector are the same”).

As per Claim 16, Romo discloses a motion dependency robot control method for a motion dependency surgical robotic system including an independent robotic arm, a dependent robotic arm, and a motion dependency robot controller, the motion dependency robot control method comprising: 

the motion dependency robot controller controlling a motion of the dependent robotic arm within the coordinate space as a function of a spatial geometric relationship between the independent robotic arm and the dependent robotic arm within the coordinate space (see ¶ 14—“One or more of the first or second robotic arms may be responsive to forces exerted on it by the user and forces exerted on one of the robotic arms may cause both arms to move in coordination with one another so that the virtual rail alignment is maintained”).

As per Claim 17, Romo further discloses wherein a linear vector defines the spatial geometric relationship between the independent robotic arm and the dependent robotic arm within the coordinate space (see ¶ 18—“In some embodiments, the first movement vector and the second movement vector are the same. In other embodiments, the first movement vector and the second movement vector are different.”).

As per Claim 18, Romo further discloses wherein an angular vector defines the spatial geometric relationship between the independent robotic arm and the dependent robotic arm within the coordinate space (see ¶ 18—“In some embodiments, the first movement vector and the second movement vector are the same. In other embodiments, the first movement vector and the second movement vector are different.”).

As per Claim 19, Romo further discloses wherein a procedural synchronization defines the spatial geometric relationship between the independent robotic arm and the dependent robotic arm (see ¶ 18—“In some embodiments, the first movement vector and the second movement vector are the same. In other embodiments, the first movement vector and the second movement vector are different.”).

Claim 20, Romo further discloses wherein the motion dependency robot controller is further structurally configured to control the motion of the dependent robotic arm within the coordinate space as a function of an obstacle avoidance by the dependent robotic arm within the coordinate space (see ¶ 117—“avoid potential arm collision with a patient”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666